

116 HR 6086 IH: IMF Reform and Integrity Act of 2020
U.S. House of Representatives
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6086IN THE HOUSE OF REPRESENTATIVESMarch 4, 2020Mr. Huizenga introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo hold China, Russia, and other major shareholders of the International Monetary Fund accountable to the principles of the Fund, and for other purposes.1.Short titleThis Act may be cited as the IMF Reform and Integrity Act of 2020. 2.Opposition to quota increase for countries that undermine IMF principlesThe Bretton Woods Agreements Act (22 U.S.C. 286–286zz) is amended—(1)by redesignating the 2nd section 73 (as added by section 1901 of division P of Public Law 116–94) as section 74; and(2)by adding at the end the following:75.Opposition to quota increase for countries that undermine Fund principles(a)In generalNot less than 7 days before consideration of any proposal to increase the quota of a foreign member of the Fund that is one of the 10 largest shareholders in the Fund, the Secretary of the Treasury shall submit a report to the Committee on Financial Services of the House and the Committee on Foreign Relations of the Senate that determines whether the foreign member meets the following criteria:(1)The member is in compliance with all obligations set forth in Article VIII of the Articles of Agreement of the Fund.(2)The member, in the preceding 12 months, was not found to have manipulated its currency, as determined in a report required by section 3005 of the Omnibus Trade and Competitiveness Act of 1988 or section 701 of the Trade Facilitation and Trade Enforcement Act of 2015.(3)In the case of a member whose currency is included in the Special Drawing Rights basket of the Fund, the currency of the member is freely usable (within the meaning of Article XXX(f) of the Articles of Agreement of the Fund) and the Secretary concurs with the determinations of the Fund described in that Article, and, in the preceding 12 months, the member has demonstrated its commitment to ensuring that its currency is widely used and traded internationally.(4)The member is committed to the rules and principles of the Paris Club.(b)Effect of determinationOn determining that a member of the Fund has failed to meet any of the criteria set forth in subsection (a), the Secretary shall instruct the Governor of the Fund to use the voice and vote of the United States to oppose the proposal to increase the quota of the member in the Fund.(c)WaiverThe President may waive subsection (b) with respect to a member of the Fund on reporting to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that—(1)the waiver is important to the national interest of the United States, with an explanation of the reasons therefor; or(2)the member is attempting to rectify the failure, with a description of the actions the member is taking to fulfill any unmet criteria.(d)ProhibitionNotwithstanding subsection (c), the Governor of the Fund may not use the voice or vote of the United States to support a proposal to increase the quota of a member in the Fund if the President of the United States determines that the government of the member interfered in a United States election for Federal office (as defined in section 301 of the Federal Election Campaign Act of 1971) in the 4 years preceding consideration of the proposal.(e)Proposal considerationFor the purposes of this section, consideration of a proposal to increase the quota of a foreign member of the Fund does not include consent to an amendment to the Articles of Agreement of the Fund that has been authorized by law.(f)SunsetThis section shall cease to have force or effect 10 years after the date of the enactment of this Act..3.Opposition of the United States to International Monetary Fund loan to a country whose public debt is not likely to be sustainable in the medium term(a)In generalSection 68(a) of the Bretton Woods Agreements Act (22 U.S.C. 286tt(a)) is amended—(1)in paragraph (2), by inserting after the comma the following: or a staff analytical report of the Fund states that there is not a high probability that the public debt of the country is sustainable in the medium term,; and(2)by adding at the end the following:(3)Waiver authorityThe Secretary of the Treasury may waive paragraph (2) on a case-by-case basis if the Secretary provides a written certification to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that the waiver is important to the national interest of the United States, and includes with the certification a written statement of the reasons therefor..(b)SunsetThis section shall cease to have force or effect 10 years after the date of the enactment of this Act.4.Congressional notification with respect to exceptional access lending(a)In generalThe Bretton Woods Agreements Act (22 U.S.C. 286–286zz), as amended by section 2 of this Act, is amended by adding at the end the following:76.Congressional notification with respect to exceptional access lending(a)In generalThe United States Executive Director at the International Monetary Fund may not support any proposal that would alter the criteria used by the Fund for exceptional access lending if the proposal would permit a country that is ineligible, before the proposed alteration, to receive exceptional access lending, unless, not later than 15 days before consideration of the proposal by the Board of Executive Directors of the Fund, the Secretary of the Treasury has submitted to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the justification for the proposal and the effects of the proposed alteration on moral hazard and repayment risk at the Fund.(b)WaiverThe President may reduce the applicable notice period required under subsection (a) to not less than 7 days on reporting to the Committee on Financial Services of the House of Representatives and Committee on Foreign Relations of the Senate that the reduction is important to the national interest of the United States, with an explanation of the reasons therefor..(b)SunsetThis section shall cease to have force or effect 10 years after the date of the enactment of this Act.